—Judgment, Supreme Court, New York County (Jay Gold, J.), rendered July 11, 1995, convicting defendant, after a jury trial, of attempted burglary in the third degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
The court’s Sandoval ruling was a proper exercise of discretion. Defendant was not entitled to be insulated from questioning as to his prior theft-related crimes simply because of his *4tendency to specialize in a specific type of crime (see, People v Post, 235 AD2d 299, lv denied 90 NY2d 862). The number of convictions as to which inquiry was permitted, representing only a third of defendant’s criminal record, was not excessive (see, People v Rivera, 227 AD2d 205, lv denied 88 NY2d 993). Concur—Murphy, P. J., Sullivan, Tom, Mazzarelli and Colabella, JJ.